DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of group II, claims 1-10, 21 and 22 and cancellation of the claims 11-20 and 23-29 in the reply filed on 5/3/2022 is acknowledged. Claims 1-10, 21 and 22 are under examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
(a)	The use of the term “PrimeStore”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	The claim 4 is indefinite at the recitation of the abbreviations “ADA, ACES and PIPES” because abbreviation often have more than one meaning in the art.  It is suggested inserting the full name or generic name of the terminology into the claim.

Claim Interpretation
The claim 1 is drawn to a composition comprising one or more salts, one or more sugars; one or more buffers; one or more pH indicators; one or more proteins, peptides or amino acids; and one or more anti-microbial agents, wherein the composition contains no gelatin.  The claims broadly encompass a plethora of components of the composition that are not limited by any specific any specific concentration.  Thus any compositions comprising those components regardless of the concentration encompassed by the instant claims
	The limitation “wherein the composition contains no gelatin” is supported in the specification e.g. at page 8, “Preferred formulations may be protein-free and/or contain non gelatin, BSA and/or supplemental amino acid known to inhibit downstream extraction and molecular methods”.   In the example 1, the specification teaches that the transport media can be simply be prepared “in the absence of any gelatins, proteins or amino acids that are known to inhibit downstream extraction and/or molecular testing.   The specification further teaches that exemplary proteins include BSA …(page 16) and expressly teach the addition of BSA in VTM formulation A).  
	Regarding the limitation “without refrigeration” as recited in the claim 21, the specification recited “collecting, transporting and storing without refrigeration in the abstract and noted at paragraph [0012] that another embodiment of the invention comprises methods for transporting a biological sample without refrigeration.    In the claims 21 and 22, the claims further recites “composition maintained… “at ambient temperature”.   No further limiting definition or disclosure is recited regarding what is encompassed by the limitation refrigeration or lack thereof in the specification. The term “ambient temperature” is defined in the claim 22 as about 15 degrees Celsius to about 30 degrees Celsius.  Thus the limitation “without refrigeration” is being  interpreted as inclusive to the terminology “ambient temperature” as recited in the claims 22.   
For the purpose of application of prior art, the claims are being given the broadest reasonable interpretation in light of interpretations noted above and teaching in the specification.   Applicant is reminded however although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-10, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Racioppi et al {Racioppi, used interchangeably herein} (US 5702944, citation made of record 2/18/2021).
	 Regarding claim 1, Racioppi teaches a composition comprising: one or more salts; one or more sugars; one or more buffers; one or more pH indicators; one or more proteins, peptide or amino acids; and one or more anti-microbial agents (see entire document, esp., col. 4, lines 53-60).   With regards to the limitation “wherein the composition contains no gelatin”, Racioppi teaches “in an embodiment where gelatin is absent, BSA is typically provided at about two times the normal amount (see column 5, lines 56-60).     
	Regarding claim 2, Racioppi et al teach an embodiment of claim 1, wherein the one or more salt comprises potassium chloride (KCl) (see e.g., col. 5, line 23, Table 1, col. 8, 13 and 14 and col. 6, line 28; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 3, Racioppi teaches an embodiment of claim 1, wherein the sugar comprises sucrose (Table 1 and column 13 and 14 and col. 6, lines 18-19; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 4, Racioppi teaches an embodiment of claim 1, wherein the one buffer comprises HEPES (4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid) (Table 1 and column 13 and 14; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 5, Racioppi teaches an embodiment of claim 1, wherein the one or more pH indicators comprise phenol red (3H-2,1-benzoxathiole 1,1-dioxide) (Table 1 and column 13 and 14; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 6, Racioppi teaches the embodiment of claim 1, wherein the one or more proteins comprise bovine serum albumin (BSA) (Table 1 and column 13 and 14; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 7, Racioppi teaches an embodiment of claim 1, wherein the one or more anti-microbial agents comprise colistin, amphotericin or vancomycin (Table 1 and column 13 and 14 and col. 5, lines 34-35; see also column 5, lines 56-60 which teaches the absence of gelatin).
	Regarding claim 8, Racioppi teaches an embodiment of claim 1, which has a pH of from about pH 7.0 to a pH of about 7.5 (column 6, lines 57-61, col. 8, line 54).  
	Regarding claim 9, Racioppi teaches an embodiment of claim 1, further comprising a biological sample (see examples).  
	Regarding claim 10, Racioppi teaches an embodiment of claim 9, wherein the biological sample is suspected of viral or non-viral test organisms (i.e., bacterial organisms (examples).   
	Regarding claim 21, Racioppi teaches a method for transporting a biological sample without refrigeration comprising: collecting a biological sample; combining the biological sample with the composition of claim 1, wherein nucleic acid sequences of the biological sample remain detectable when maintained at ambient temperature for up to one week subsequent to combining (see Example 3., col. 10)  
	Regarding 22, Racioppi teaches an embodiment of the claim 21, wherein ambient temperature comprises temperatures from about 25 degrees Celsius (‘See example 3, col. 10).  Thus,  Racioppi meets the limitations of the claims recited above.
             Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637